Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 1 of 17




          EXHIBIT B TO
NOTICE OF REMOVAL
                                          Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 2 of 17

                                                                                                              Clerk of the Superior Court
                                                                                                              *** Electronically Filed ***
                                                                                                                   S. Allen, Deputy
                                                                                                                10/7/2020 1:17:06 PM
                                                                                                                  Filing ID 12081550




                                 1 GOLDBERG & OSBORNE, LLP
                                   Boone L. Cragun, Esq. #028372
                                 2 4105 N. 51st Avenue, Suite 117
                                   Phoenix, Arizona 85031
                                 3 Tele: (602) 808-6223
                                   Email: bcragun@goldbergandosborne.com
                                 4 Attorney for Plaintiff

                                 5
                                 6                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

                                 7                          IN AND FOR THE COUNTY OF MARICOPA
                                 8   CHARLES JACOB GALVAN, in his sole                NO. CV2020-012574
GOLDBERG & OSBORNE, LLP




                                     and separate right,
  4105 N. 51st Ave., Ste. 117




                                 9
   Phoenix, Arizona 85031
       602-808-6400




                                10                     Plaintiff,                     COMPLAINT
                                           vs.                                        (TORT-MOTOR VEHICLE)
                                11
                                     TIMOTHY CAREY WILLIS and JANE
                                12   DOE WILLIS, a married couple; FLAT
                                13   CREEK TRANSPORTATION, an Alabama
                                     limited liability company; ABC
                                14   PARTNERSHIPS I-X; XYZ
                                     CORPORATIONS I-X; JOHN DOES I-X
                                15   and JANE DOES I-X,
                                16
                                                     Defendants.
                                17
                                18         COMES NOW the Plaintiff, Charles Jacob Galvan,

                                19 individually, by and through undersigned counsel, complaining of the Defendants, and in support

                                20 thereof, state as follows:

                                21                                  I. JURISDICTION & VENUE

                                22         1.     Plaintiff is a resident of Maricopa County, Arizona; the cause of action on which

                                23 this Complaint is based occurred in Maricopa County, Arizona.

                                24         2.     Upon information and belief, Defendants Timothy Carey Willis and Jane Doe

                                25 Willis are residents of the State of Alabama and reside in Montgomery County, Alabama.
                                                                                   1
                                          Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 3 of 17




                                 1         3.     Upon information and belief, at the time of said collision, Defendant Timothy

                                 2 Carey Willis                                          Willis                 Willis were acting for

                                 3 and on behalf of their marital community.
                                 4         4.     Upon information and belief, Defendant Flat Creek Transportation is an Alabama

                                 5 limited liability company doing business in Arizona and caused an event to occur in Maricopa
                                 6 County,                                                              .

                                 7         5.     Upon information and belief, Defendant Willis was an employee, servant and/or

                                 8 agent of Defendant Flat Creek Transportation and was acting within the course and scope of
GOLDBERG & OSBORNE, LLP




                                 9 employment or under their direction and control, or under such circumstances as to justify
  4105 N. 51st Ave., Ste. 117
   Phoenix, Arizona 85031
       602-808-6400




                                10 imputing responsibility for the careless and/or negligent and/or reckless acts complained of

                                11 herein to Defendants under the principles of respondeat superior.
                                12         6.     Upon information and belief, Defendants ABC PARTNERSHIPS I - X, XYZ

                                13 CORPORATIONS I - X, JOHN DOES I - X, AND JANE DOES I - X, were either spouses or

                                14 servants or employers or parents or owners or parent companies or subsidiaries or other persons
                                15 and/or entities legally responsible for the negligent conduct of the driver of the subject vehicle,
                                16 currently identified as Defendant Willis, as described herein, upon theories of negligence,

                                17 master/servant, employment, agency, contract and/or other legal theories, and these persons and
                                18 /or entities are legally responsible for the conduct of the driver of the subject vehicle, currently
                                19 identified as Defendant Willis, and the resulting injuries and damages suffered by the Plaintiff as

                                20 alleged herein. On information and belief, the fictitiously named defendants are, in some manner,

                                21 responsible for the acts of the driver of the subject vehicle, currently identified as Defendant
                                22 Willis, alleged herein. When the true names of these defendants are ascertained, Plaintiff will

                                23 seek leave of the Court to amend the Complaint.

                                24         7.     Plaintiff seeks damages in excess of the minimum jurisdictional limits of this Court.

                                25         8.     The corporate Defendants are authorized to do and are doing business in Arizona.
                                                                                   2
                                          Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 4 of 17




                                 1           9.    Venue is proper in Maricopa County because the cause of action on which this

                                 2 Complaint is based occurred in Maricopa County, Arizona.
                                 3           10.   This cause of action conforms to Tier Two (2), conform Rule 26.2 of the Arizona

                                 4 Rules of Civil Procedure.

                                 5                            II. GENERAL ALLEGATIONS OF FACT

                                 6           11.   Plaintiff incorporates all previous paragraphs and allegations herein by reference

                                 7 as if fully set forth herein.

                                 8           12.   On or about October 12, 2018, Plaintiff was operating a motor vehicle traveling
GOLDBERG & OSBORNE, LLP




                                 9 eastbound on Interstate 10 at or near milepost 114 in Maricopa County, Arizona. At or around
  4105 N. 51st Ave., Ste. 117
   Phoenix, Arizona 85031
       602-808-6400




                                10 the same time, Defendant Willis was operating a motor vehicle at or around the same location of

                                11 eastbound Interstate 10 at or near milepost 114 behind Plaintiff. Defendant Willis negligently
                                12 operated his motor vehicle when he caused a rear-end type of collision into the rear of Plaintiff's
                                13 motor vehicle, which was consequently pushed by that collision into the rear of the motor vehicle

                                14 located immediately in front of Plaintiff. Said collision caused injuries and associated damages
                                15 to Plaintiff.
                                16           13.   That as a proximate result of the negligence, carelessness and recklessness of

                                17 Defendant Willis, Plaintiff sustained severe personal injuries. Plaintiff has suffered emotional
                                18 distress, pain and suffering, as well as having incurred medical, property and other special
                                19 damages, and other losses and miscellaneous expenses in amounts to be proven at trial. Plaintiff

                                20 will continue to suffer pain as a result of the injuries and will incur additional medical expenses

                                21 and associated damages in the future.
                                22           14.

                                23 future.

                                24                                 III. COUNT ONE - (Negligence)

                                25           15.   Plaintiff incorporates all previous paragraphs and allegations herein by reference
                                                                                       3
                                           Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 5 of 17




                                 1 as if fully set forth herein.

                                 2         16.     Defendant Willis owed a duty to Plaintiff to operate his vehicle in a proper manner.

                                 3         17.     Defendant Willis breached his duty of care by driving negligently.

                                 4         18.     The actions and/or inactions of Defendant Willis are the legal and proximate cause

                                 5               s damages.

                                 6         19.     Plaintiff has been damaged as a result of Defendant Willis

                                 7                                 IV. COUNT TWO - (Negligence Per Se)

                                 8         20.     Plaintiff incorporates all previous paragraphs and allegations herein by reference
GOLDBERG & OSBORNE, LLP
  4105 N. 51st Ave., Ste. 117




                                 9 as if fully set forth herein.
   Phoenix, Arizona 85031
       602-808-6400




                                10         21.     Defendant Willis breached his statutory duty to control his speed to avoid the

                                11 collision, pursuant to Ariz. Rev. Stat. § 28-701(A).
                                12         22.     Defendant Willis breach of this statutory duty constitutes negligence per se.

                                13         23.     The actions and/or inactions of Defendant Willis are the legal and proximate cause

                                14 of Plaintiff's damages.
                                15         24.     Plaintiff has been damaged as a result of Defendant Willis negligence per se.

                                16                            V. COUNT THREE - (Negligent Entrustment)

                                17         25.     Plaintiff incorporates all previous paragraphs and allegations herein by reference

                                18 as if fully set forth herein.
                                19         26.     Defendant Flat Creek Transportation owned the motor vehicle operated by

                                20 Defendant Willis. Defendant Flat Creek Transportation owed a duty to users of the public roads

                                21 and highways to act reasonably when providing and/or allowing others to drive their vehicle.
                                22 Defendant Flat Creek Transportation was negligent and breached their duty to users of the public

                                23 roads and highways to act reasonably when providing and/or allowing others to drive their

                                24 vehicle, by providing and/or allowing Defendant Willis to drive their vehicle. Upon information
                                25
                                                                                     4
                                           Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 6 of 17




                                 1 and belief, Defendant Flat Creek Transportation negligently entrusted their motor vehicle to

                                 2 Defendant Willis
                                 3
                                 4         27.     Defendant Flat Creek Transportation knew of or should have known Defendant

                                 5 Willis was unfit to drive their vehicle and entrusted their vehicle to Defendant Willis
                                 6 notwithstanding.
                                 7         28.     Plaintiff suffered the damages herein complained of as a result of the negligent

                                 8 entrustment.
GOLDBERG & OSBORNE, LLP




                                                 VI. COUNT FOUR         (Negligent Supervision, Training, and Control)
  4105 N. 51st Ave., Ste. 117




                                 9
   Phoenix, Arizona 85031
       602-808-6400




                                10         29.     Plaintiff incorporates all previous paragraphs and allegations herein by reference

                                11 as if fully set forth herein.
                                12         30.     Defendant Flat Creek Transportation was negligent in failing to ensure that their

                                13 employees adhered to the proper regulations and/or failed to properly supervise, train, and/or

                                14 control their employees, including but not limited to Defendant Willis.
                                15         31.     Defendant Flat Creek Transportation was negligent in their supervision of

                                16 Defendant Willis.

                                17         32.     The negligence of Defendant Flat Creek Transportation in directing, instructing,

                                18 and supervising Defendant Willis was a cause of the collision.
                                19         33.     Plaintiff has been damaged as a result of the negligence of Defendant Flat Creek

                                20 Transportation.

                                21          WHEREFORE, the Plaintiff, Charles Jacob Galvan, respectfully requests that this

                                22 Honorable Court enter judgment for the Plaintiff and against the Defendants in an amount

                                23 reasonable to compensate Plaintiff and in excess of the minimum jurisdictional limits of this

                                24 Court for the damages caused by the Defendants, plus the Plaintiff prays that he be awarded his
                                25 costs, pre- and post-judgment interest at the maximum rate allowed by law, expenses and fees
                                                                                  5
                                          Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 7 of 17




                                 1 associated with prosecuting this matter, and for any additional damages the Court deems just and

                                 2 proper.
                                 3
                                 4         DATED this 7th day of October, 2020.

                                 5
                                 6                                    GOLDBERG & OSBORNE, LLP

                                 7
                                                                      By:/s/ Boone L. Cragun
                                 8                                      Boone L. Cragun, Esq.
GOLDBERG & OSBORNE, LLP




                                                                        Attorney for Plaintiff
  4105 N. 51st Ave., Ste. 117




                                 9
   Phoenix, Arizona 85031
       602-808-6400




                                10

                                11 ORIGINAL of the foregoing *e-filed
                                   this 7th day of October, 2020, to:
                                12
                                   Maricopa County Superior Court
                                13 *Via TurboCourt

                                14
                                     By: /s/ Jose A. Sedano
                                15
                                16

                                17
                                18
                                19

                                20

                                21
                                22

                                23

                                24
                                25
                                                                                   6
                                             Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 8Clerk
                                                                                                       of 17of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      S. Allen, Deputy
                                                                                                                   10/7/2020 1:17:06 PM
                                     Person/Attorney Filing: Boone L Cragun                                          Filing ID 12081555
                                     Mailing Address: 698 E Wetmore Rd Ste 200
                                     City, State, Zip Code: Tucson, AZ 85705
                                     Phone Number: (602)808-6223
                                     E-Mail Address: bcragun@goldbergandosborne.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028372, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      CHARLES JACOB GALVAN
                                      Plaintiff(s),                                          Case No. CV2020-012574
                                      v.
                                      TIMOTHY CAREY WILLIS, et al.                           SUMMONS
                                      Defendant(s).

                                     To: FLAT CREEK TRANSPORTATION

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5033984




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                  Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 9 of 17




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: October 07, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: SENA ALLEN
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5033984




                                                                                                                2
                                            Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 10 of 17
                                                                                                     Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      S. Allen, Deputy
                                                                                                                   10/7/2020 1:17:06 PM
                                     Person/Attorney Filing: Boone L Cragun                                          Filing ID 12081554
                                     Mailing Address: 698 E Wetmore Rd Ste 200
                                     City, State, Zip Code: Tucson, AZ 85705
                                     Phone Number: (602)808-6223
                                     E-Mail Address: bcragun@goldbergandosborne.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028372, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      CHARLES JACOB GALVAN
                                      Plaintiff(s),                                          Case No. CV2020-012574
                                      v.
                                      TIMOTHY CAREY WILLIS, et al.                           SUMMONS
                                      Defendant(s).

                                     To: JANE DOE WILLIS

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5033984




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                 Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 11 of 17




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: October 07, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: SENA ALLEN
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5033984




                                                                                                                2
                                            Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 12 of 17
                                                                                                     Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      S. Allen, Deputy
                                                                                                                   10/7/2020 1:17:06 PM
                                     Person/Attorney Filing: Boone L Cragun                                          Filing ID 12081553
                                     Mailing Address: 698 E Wetmore Rd Ste 200
                                     City, State, Zip Code: Tucson, AZ 85705
                                     Phone Number: (602)808-6223
                                     E-Mail Address: bcragun@goldbergandosborne.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028372, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      CHARLES JACOB GALVAN
                                      Plaintiff(s),                                          Case No. CV2020-012574
                                      v.
                                      TIMOTHY CAREY WILLIS, et al.                           SUMMONS
                                      Defendant(s).

                                     To: TIMOTHY CAREY WILLIS

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5033984




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                 Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 13 of 17




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: October 07, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: SENA ALLEN
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5033984




                                                                                                                2
Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 14 of 17
Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 15 of 17
                                          Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 16 of 17

                                                                                                               Clerk of the Superior Court
                                                                                                               *** Electronically Filed ***
                                                                                                                    S. Allen, Deputy
                                                                                                                 10/7/2020 1:17:06 PM
                                     Person/Attorney Filing: Boone L Cragun                                        Filing ID 12081552
                                     Mailing Address: 698 E Wetmore Rd Ste 200
                                     City, State, Zip Code: Tucson, AZ 85705
                                     Phone Number: (602)808-6223
                                     E-Mail Address: bcragun@goldbergandosborne.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028372, Issuing State: AZ


                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       IN AND FOR THE COUNTY OF MARICOPA

                                     CHARLES JACOB GALVAN                                                 CV2020-012574
                                     Plaintiff(s),                                          Case No.
                                     v.
                                     TIMOTHY CAREY WILLIS, et al.                           CERTIFICATE OF
                                     Defendant(s).                                          COMPULSORY ARBITRATION

                                     I certify that I am aware of the dollar limits and any other limitations set forth by the
                                     Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
                                     this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                     the Arizona Rules of Civil Procedure.


                                     RESPECTFULLY SUBMITTED this


                                                                       By: Boone L Cragun /s/
                                                                            Plaintiff/Attorney for Plaintiff

                                                               Case 2:20-cv-02205-JJT Document 1-4 Filed 11/16/20 Page 17 of 17




                                                    1 GOLDBERG & OSBORNE, LLP
                                                      Boone L. Cragun, Esq. #028372
                                                    2 4105 N. 51st Avenue, Suite 117
                                                      Phoenix, Arizona 85031
                                                    3 Tele: (602) 808-6223
                                                      Email: bcragun@goldbergandosborne.com
                                                    4 Attorney for Plaintiff

                                                    5

                                                    6              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

                                                    7                     IN AND FOR THE COUNTY OF MARICOPA
GOLDBERG & OSBORNE LLP




                                                    8 CHARLES JACOB GALVAN,                             NO.: CV2020-012574

                                                    9                    Plaintiff,
                         4105 N 51st Ave Ste 117




                                                             vs.
                           Phoenix, AZ 85031




                                                                                                        ACCEPTANCE OF SERVICE AND
                             (602) 808-6400




                                                   10                                                   WAIVER OF PROCESS BY
                                                        TIMOTHY CAREY WILLIS, et al.,                   DEFENDANTS FLAT CREEK
                                                   11                                                   TRANSPORTATION
                                                                         Defendants.
                                                   12

                                                   13                                                   (Assigned to the Hon. Scott M. McCoy)

                                                   14         I, Ashley Villaverde Halvorson, Esq., attorney for Flat Creek Transportation, hereinafter

                                                   15 referred to as “Defendants”, am authorized to and do hereby accept service of the Summons,

                                                   16 Complaint, and Certificate Re: Arbitration in this matter for and on behalf of said Defendants.

                                                   17         Defendants waive formal service of process, and any defenses of insufficiency of service

                                                   18    of process of Defendants, and understands that by the undersigned counsel accepting service of

                                                   19    the Summons, Complaint, and Certificate Regarding Compulsory Arbitration, it is the same as

                                                   20    if Defendants were personally served under Ariz. R. Civ. P. 4(f).

                                                   21                SIGNED AND ACCEPTED this ____
                                                                                              16th day of ____________,
                                                                                                          November      2020.
                                                   22

                                                   23
                                                                                          By: __________________________________
                                                   24                                         Attorney for Defendants
